                   Case 19-22944-PGH     Doc 39     Filed 01/21/20      Page 1 of 6




                           UNITI'D STATES BANKRUPTCY COIJRT
                            SOUTIIERN DISTRICT OF FLORIDA



ln Re: lPauline Browrr                                      CaseNumber: 19-22941-.f l.io
                                                            Chapter l3

     Debrtor (s)



               OBJECTION TO CILAIM NO. 12 OF MEB Loan Trust IV(                 SPS),

THIS OBJECTION SiEEKS TO EITHBR DISALLOW OR REDTJCE T]HE AMOI. NT OR
CHANGE TI{E PRIORITY ST/ITUS OF THE CLAIM FILED BY YOU OR ON'!'OtJll
BEHAI-F' PLEASE R.EAD THIS OBJECTION CAREFULLY TO IDENTIFY \4'I-IICH
CLAIIVI IS OBJECTIDD TO ANID WHAT DISPOSITION OF YOUR CI,AIM IS
RECOIVIMENDED. IJPON THE FILING OF THIS OBJECTION AN EXPEDITTID
HEARILNG OI{ THIS OBJECTION WILL BE SCHEDULED FOR THE:
CONFIRMATION HEARING [N ACCORDANCE WI'[H LOCAL RUI,E 3OO7-I(]BX2).

         Pursuant to B:rnkruptcl' lLule 3007, l,ocal Rule 3007-l and l,ocal Rule 30071(BX2),

the Debtor, by and through undersigned counsel, objects to the claim filed in this case:

Claim                                        Amount   of    Basis for Objection and
No.                Name o,f Claimant_        Claim          Recommended Dispositjonr

t2                 MEB Loan I'rust         S88,346.07       The creditor filed an secured cl;rim in
                                                            with arrears of $12,927.90.. The Debtor
                                                            states that this regular nonlhll' r;hould be
                                                            $351.00. Sustain Objection and allorv the
                                                            regular monthly' payment shouldl be
                                                            s35l.00.




         The undersignLed acknorvlledges that this objection and the notice of hearing for tfris

objection will be served on the Claimant and the Debtor at least fourteen (14) da1's prior to

the Confirmation He:lring Datc and that a Certificate ol'Service conforming to l,ocral Rule

2002-l(F) must be fik:d with the Court when the objection and notice of hearing are sen'ed.

Dated: 112012020
                 Case 19-22944-PGH              Doc 39      Filed 01/21/20        Page 2 of 6




                    CERTIFICATE OF SERVICE AND CO\,IPLIANCE WITH.
                         LOCAL RULES 301s-3(AXl) ANp 9073-l(p)

        I hereby certify that a copy of this Objection and the Notice of Hearing;(Jenerated
        by the Court uLpon filing of instant motion will be served pursuant to Bankrupto
        Rule 7004 on the Chapter 13 trustee and the following affected parties in the
        manner described below on this 23rd day of December,2019 and that l[ havr.'
        ,conferred with opposing counsel in an attempt to resolve these issues belirre
        requesting thir; hearing:

I hereby'certily that I am admitted to tlhe Bar of the United States District Court for the Southe'rn Districl of
Florida and I am in compliance with the additional qualifications to practice in this Court as set forth in locrll
rule 910(d)(l) and (2).

Served Upon:

VIA CII{/EC}-:
Office of the US Trustee
U S'tPItegion2 l.N{M.ECF(alusd oj. gov


llobin lL Weiner
ecf@ch 1 3weiner.com I ecf2@ch l3weiner.com




VIA CI|RTIFIED         U.Si.   MAIL

MEB Loan Trust IV
c/o Select Portfolio Se,rvicing, lnc.
P.O. Box 65250
Salt Lake Cify, UT 811165

llank of America, NA
Attn: Brian T. Moynihan, CEO
100 Nonth Tryon St
Charlotfte, NC 28255




VIA   T]S   VIAIL

llank of America, NA
PO Box 31785
Tampa, FL 33631-37tt5
Bank of America NA
             Case 19-22944-PGH       Doc 39   Filed 01/21/20   Page 3 of 6




Attn: Bankruptcy
PO Box 98223E
El Paso,'IX 79998

Bank of America, NA
c/o Albertelli Law
PO Box 23{128
Tampa, r-1,33623

Jefferson Capital Systems, LLC
PO Box 7999
St. Cloud, MN 56302-,9617
Attn: Kelly Lukason, Bankruptcv Specialist

Merrick Bank
c/o Resurgent Capital[ Services
POB 10368
Greenville, SC 29603-.0368
Attn: David Lamb, Claims Processor

Capital One Auto Finance
Attn: Bankruptcy
PO Box 30285
Salt Lake City, UT 84'130

Comenity Bank / Chadwicks
Attn: Bankruptcy
PO Box 182125
Columbus, OH 43218

Comenity Bank / Dotr;
Attn: Bankruptcy
PO Box 182125
Columbus, OH 43218

Comenity Bank lDrap
Attn: Bankruptcy
PO Box 182125
Columbus, OH 43218

Comenifv Bank / Draperdamon
Attn: Bankruptcy
P0 Box 182125
Columbus, OH 43218
              Case 19-22944-PGH   Doc 39   Filed 01/21/20   Page 4 of 6




Comenity Bank / Haba / MPRC
Attn: Bankruptcy
PO Box 182125
Columbus, OH 43218

Credence Resource Vlanagement
17000 Dallas Parkwa'y
Dallas, TX75248

First Premier Bank
Attn:Bankruptcy
PO Box 5524
Sioux Falls, SD 571l?'

Kohls / CapitalOne
Attn: Clredit Administrator
PO Box 30,13
Milrvaukce, WI 5320Jt

Midland Funding
2365 Northside Dr #300
San Diego, CA 92108

Montgomery Wards
Midnight Velvet
Attn: Bankruptcy
I112 7th Ave
Monroe, WI 53566

C)rien Ilrown
5901 NW 14 Pl
Sunrise, IrL 33313

Portfolio Recovery Arssoc
Attn: Bankruptcy
[20 Vorporate Blvd
Norfolk, VA 23502

Portfolio Recovery Arssociates
Attn: Bankruptcy
120 Corporate Blvd
Norfolh, VA 23502
               Case 19-22944-PGH        Doc 39   Filed 01/21/20   Page 5 of 6




Setoyota  in - World Omni F'inancial Corp
           F
Attn: Bankruptcy
PO Box 991817
Mobile, AL 36691

Synchrony Bank / Sams Club
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896

Synchrony Bank / TJX Cos
Attn: Bankruptcy
PO Box 965060
Orlando, t'I,32896

Synchrony Bank / Walmart
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896

We F'lorida Financial
Attn: Bankruptcy de;rt
1982 N State Road 7
Margate, FL 33063

Premier Bankcard, LLC
c/o Jeff'erson Capital Systems, Ll[,C
PO Box 7999
Saint C'loud, MN 56302-9617

Capital One, NA
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701

LVNV Funding LLC
Resurgent Capital Services
PO Box 10587
(]reenville, SC 29603.-0587

Pauline Brown
5901 NW l4'n Place
Sunrise, FL 333l3

Dated: January 20,21020
               Case 19-22944-PGH       Doc 39     Filed 01/21/20    Page 6 of 6




                                           LAW OFFICES OF CONWADI] D. LEWIS. P.A.
                                           3500 North S(ate Road 7, Suite # 140
                                           Lauderdalc [,akes, I.'L 33319
                                           (951)714-l0l 1 tel (95,1)71.1-1041 far
                                           vwlewis(r!aol.com

                                           /s/ Conwade D. Lewis
                                           Conwade D. [,ewis, Esquire
                                           Florida Bar No.: 0968455

 I HEREBY CERTIF'Y TIHAT I AM ADMITTED TO I'HE I]AIT OF- THE UNI-I'F]D ST'A'TES DIS-I ITICT
COURT FOR THE SOUI'HERN DISTI1ICT OF F'LORIDA AND I AM IN COMPLIANCE WIT'H'IHE
ADDITI(DNAL QUALIFICATIONS TO PRACTICE IN THIS COURT SET FORTH IN LOC,{L I]TJI,T]
2090-l (A ).
